Per Curiam :
The statute requires the property owner upon the reduction of the amount of damages appraised by the second appraisal to pay only the difference, between the amount finally awarded and that contained in the appraisal set aside. It does not direct the difference to be paid with interest, but simply that the difference shall be paid. (2 R. S. [7th ed.], p. 1552, § 18.) The obligation of the owner to pay this difference for the first time arose when the final report was confirmed by the court, and the order of confirmation served upon him or his attorney.
From that time he has been in default in the payment of this difference, and under the general principles of law applicable to the payment of legal obligations should pay interest from that time, and it will be so ordered.
Present — Van Brunt, P. J., Brady and Daniels, JJ.
Motion granted as stated in opinion.